Citation Nr: 0612199	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer, 
postoperative prostatectomy, including as a result of 
exposure to herbicides (Agent Orange).  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board issued a decision in May 2004 denying the veteran's 
claim, and he appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2005, pursuant to a 
Joint Motion, the Court issued an Order vacating the Board's 
decision and remanding the case for further development and 
readjudication in compliance with directives specified.  The 
Joint Motion noted the Board had considered correspondence 
from Congressman Lane Evans that was submitted to the RO in 
January 2004, before the case was forwarded to the Board, but 
that the RO had not considered this evidence in the first 
instance and addressed it in a supplemental statement of the 
case (SSOC), as required by 38 C.F.R. § 19.31.  So the Joint 
Motion directed the Board to determine whether the evidence 
was "pertinent," such as to require a remand to the RO 
pursuant to this regulation.  Consequently, in July 2005, the 
Board remanded the case for the RO to issue an SSOC 
considering this evidence.  The RO since has done this, 
continued to deny the claim, and returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam or 
in an area outside of Vietnam where exposure to Agent Orange 
may be presumed.

2.  The veteran's cancer of the prostate was first diagnosed 
many years after service, and no medical evidence relates 
this condition to his period of active duty service, 
including claimed exposure to Agent Orange.  


CONCLUSION OF LAW

Cancer of the prostate, including as due to exposure to Agent 
Orange, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an April 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His private 
treatment records through May 2002 have been obtained and 
he has declined the opportunity for a personal hearing.  
Further, he has not identified any additional evidence that 
needs to be obtained, and his attorney recently indicated in 
March 2006 that his case had been stated completely and, 
therefore, requested that the Board expedite consideration of 
his appeal.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the duty to assist has been met.

As well, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires that VA provide 
content-complying VCAA notice before any initial unfavorable 
agency of original jurisdiction (i.e., RO) decision.  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(also discussing the timing of the VCAA notice as it relates 
to prejudicial error).  Here, the RO initially considered the 
claim in January 2003, so not until after sending the veteran 
a VCAA letter in April 2002.  Consequently, there was no 
error in the timing of the VCAA notice.  

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  

In March 2006, the RO wrote the veteran advising him that his 
case was being returned to the Board for appellate 
consideration and that he could, within 90 days, request a 
personal hearing or submit additional evidence.  The RO's 
letter also notified him of what type of information and 
evidence was needed to substantiate a claim for a higher 
disability rating and an effective date if service connection 
is granted.  So he already has received a Dingess/Hartman 
letter, and there has been no response to it from either him 
or his attorney.  In any event, regardless of the timing of 
this notice, the ancillary issues pertaining to the method 
and means of obtaining a disability rating and effective date 
is moot inasmuch as, for the reasons and bases discussed 
below, the Board will deny the underlying claim for service 
connection because the preponderance of the evidence is 
unfavorable.  This, in turn, eliminates any need to consider 
downstream issues like a rating and effective date.  
Therefore, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Further, the law states that, for a veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, certain diseases - 
including prostate cancer, shall be considered to be incurred 
in or aggravated by such service notwithstanding the fact 
that there is no record of evidence of such disease during 
the period of such service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The laws and 
regulations further provide that prostate cancer shall have 
become manifest to a degree of 10 percent or more at any time 
after service.  38 C.F.R. § 3.307(a)(6).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Vietnam era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f) 
(2005).  

In this particular case, however, the Board finds that 
presumptive service connection for cancer of the prostate as 
due to exposure to Agent Orange is not warranted.  Although, 
as mentioned, prostate cancer is one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), the evidence of record does 
not establish that the veteran had "service in the Republic 
of Vietnam," as defined by the applicable legal criteria.  
In other words, he served during the Vietnam era, as 
evidenced by his dates of active duty, but he did not have 
service in the Republic of Vietnam.



The veteran maintains, nonetheless, that he was exposed to 
Agent Orange even outside of Vietnam - while stationed in 
Guam in 1969 and 1971, and in Thailand from 1972 to 1973.  
And as support for this allegation, he submitted 
correspondence from Congressman Lane Evans indicating Agent 
Orange was indeed stored and used in Guam and Thailand.

In reference to exposure to herbicides outside of Vietnam, VA 
has information regarding the use of Agent Orange in Korea 
along the demilitarized zone (DMZ).  The Department of 
Defense (DOD) has identified specific units which were 
assigned or rotated to areas near the DMZ where herbicides 
were used between April 1968 and July 1969.  Field artillery, 
signal and engineer troops also were supplied as support 
personnel to various elements of these Infantry Divisions 
during the time of the confirmed use of Agent Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See VA 
Adjudication Procedure Manual, 
M21-1 MR, Part VI, Chapter 2, Section B.  If the veteran 
instead either belonged to a different unit located in Korea 
during this time period, or served in one of the units 
identified by DOD between September 1, 1967 and August 31, 
1971, but not during 1968 or 1969, then herbicide exposure 
will represent a factual determination to be established on a 
case-by-case basis.  See id.  

Here, though, the veteran's service in Guam and Thailand is 
not included as one of the qualifying exceptions for exposure 
to Agent Orange outside of Vietnam.  And although Agent 
Orange was used in Thailand, as indicated by 
Congressman Lane Evans, this reportedly occurred during 1964-
65, so several years before the veteran was even there.  
Consequently, there is no presumption of exposure to 
Agent Orange or other herbicides coincident with that 
service.



The Board is also aware that the veteran was awarded the 
Vietnam Service Medal (VSM).  The VSM was awarded to all 
members of the Armed Forces of the United States serving in 
Vietnam and contiguous waters or airspace above, as well as 
to those who served in Thailand, Laos or Cambodia serving in 
direct support of operations in Vietnam.  See Manual of 
Military Decorations and Awards, 6-1 (Department of Defense 
Manual 1348.33-M, July 1990).  Therefore, the VSM is not per 
se verification of service in Vietnam.  

In addition, as mentioned, service connection may be presumed 
for prostate cancer as a chronic disease if the disorder is 
first manifest to a compensable degree within one year 
following the veteran's separation from service.  In this 
case, however, the medical evidence clearly shows the 
veteran's prostate cancer was first identified in October 
2001, approximately 26 years after he was discharged from the 
military.  Thus, service connection may not be presumed on 
that basis either.  

Nevertheless, even if, as here, a veteran is found not to be 
entitled to a presumption of service connection, his claim 
still must be reviewed to determine whether 
service connection can be established on the basis of direct 
service incurrence.  See Combee v. Brown, 34 F.3d 1039 (Fed 
Cir. 1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation).  

Since presumptive service connection for residuals of 
exposure to Agent Orange is not warranted, service connection 
in this case can be established only with proof of actual 
direct causation (i.e., a medical opinion indicating the 
veteran's prostate cancer is related to his period of service 
and, in particular, to Agent Orange exposure).  But there is 
no medical opinion or other medical evidence substantiating 
this allegation, to support this alternative basis for 
service connection.



Again, the record shows that prostate cancer was first 
identified in October 2001, some 26 years after the veteran's 
service in the military had ended.  As a result, in January 
2002, he underwent a radical prostatectomy.  There is no 
evidence that any of his private physicians has indicated 
that his prostate cancer was related to his military service 
- including exposure to Agent Orange.  

The only evidence in support of the veteran's claim is his 
own lay statements.  However, because the record does not 
show that he has the medical expertise or training to 
determine the etiology of his prostate cancer, his statements 
are insufficient to prove his claim.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions); see also 38 C.F.R. § 3.159(a)(2) 
(competency is an adjudicative determination).  Hence, his 
lay statements in this regard are of little to no probative 
value, especially in light of the objective medical evidence 
that fails to show that his prostate cancer bears any 
relationship whatsoever to his service in the military, 
including his claimed exposure to Agent Orange.  

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
in turn meaning the benefit-of-the-doubt rule does not apply 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 
307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for prostate cancer, postoperative 
prostatectomy, including as a result of exposure to Agent 
Orange, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


